Citation Nr: 0918695	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for pes 
planus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1942 to November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia.  In that decision, the RO denied 
the benefits sought on appeal.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2008 substantive appeal (VA Form 9), the Veteran 
requested a video conference hearing before a Member of the 
Board at the RO.  The RO scheduled the Veteran for a hearing 
to be held on August 18, 2008.  The file contains a 
correspondence from the Veteran's representative indicating 
that the Veteran contacted the Beckley, WV field office on 
August 11, 2008, to advise them that he could not appear for 
the scheduled hearing.  It was noted that the Veteran had 
surgery scheduled for his eyes in Richmond, and that he 
requested a rescheduling of his hearing.  The correspondence 
was dated August 11, 2008, and date-stamped as received at 
the VA RO in Huntington, WV on August 12, 2008.

To date, the RO has not taken any action in response to the 
Veteran's request; and the Veteran has not withdrawn his 
request for a hearing. 

As the records on file indicate that the Veteran (through his 
representative) contacted the RO prior to the scheduled 
hearing, and provided good cause for why he would not be able 
to make the scheduled hearing, and requested that another 
hearing be scheduled, the matter should be returned to the RO 
for the veteran to be scheduled for another hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge of the Board, at the RO, pursuant to 
38 C.F.R. §§ 20.700, 20.704, 20.705 
(2008).  The RO should notify the 
appellant and his representative of the 
date, time, and place of the hearing.  
After the hearing is conducted, or if the 
appellant withdraws his hearing request or 
fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA 
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



